          Case 2:18-bk-14159-VZ                    Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20                                      Desc
                                                    Main Document    Page 1 of 30

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Scott Kosner
 Law Office of Tyson Takeuchi
 1055 Wilshire Blvd
 Suite 850
 Los Angeles, CA 90017
 213-637-1566
 Fax : 888-977-6310
 Email: tyson@tysonfirm.com




     Individual appearing without attorney
     Attorney for: Debtor

                                         UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                               DIVISION

 In re:                                                                      CASE NO.: 2:18-bk-14159-VZ
 Marjorie Palumpon Arevalo                                                   CHAPTER: 13



                                                                                 NOTICE OF MOTION UNDER LBR 3015-1(n)
                                                                                  AND (w) TO MODIFY PLAN OR SUSPEND
                                                                                            PLAN PAYMENTS


                                                                                                [No hearing required unless
                                                                                              requested under LBR 3015-1(w)]
                                                              Debtor(s).

1. NOTICE IS GIVEN that the Debtor in the above-captioned case will move this court for an order granting the relief
   sought in the attached motion. The motion is based upon the grounds set forth in the motion. The motion is made
   pursuant to LBR 3015-1(n) and (w), which provide that this motion may be granted without a hearing.

2. Deadline for Opposition Papers and Request for a Hearing: Any party objecting to the attached motion must file
   with the court and serve on the Debtor and the chapter 13 trustee a written objection and request for a hearing on the
   motion. If you fail to file a written objection within 21 days of the date of service of this notice, plus 3 additional days if
   you were served by mail or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F), the court may treat such failure as a waiver of
   your right to oppose the motion and may grant the motion.

Date: 5/6/2020


                                                                                  Signature
                                                                                    gna
                                                                                     natu
                                                                                       t re of Debtor or attorney for Debto
                                                                                                                      Debtor

                                                                                  Scott Kosner, Attorney for Debtor
                                                                                  Printed name of Debtor or attorney for Debtor




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 1                       F 3015-1.05.NOTICE.MODIFY.SUSPEND
        Case 2:18-bk-14159-VZ                    Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20                                      Desc
                                                  Main Document    Page 2 of 30

                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1055 Wilshire Blvd Suite 850 Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled: NOTICE OF MOTION UNDER LBR 3015-1(n) AND (w) TO
MODIFY PLAN OR SUSPEND PLAN PAYMENTS will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
              , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 05/06/2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                           Service
                                                                                             rvice information continu
                                                                                                               continued on attached page

                                                                              e foregoing is true and co
I declare under penalty of perjury under the laws of the United States that the                       correct.


 05/06/2020         Armen Galstian
 Date                      Printed Name                                                       Signature




        This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 2                       F 3015-1.05.NOTICE.MODIFY.SUSPEND
                  Case 2:18-bk-14159-VZ              Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20 Desc
Label Matrix for local noticing                      U.S.
                                                      MainBankDocument
                                                               National Association,
                                                                                Page not3inofits
                                                                                              30i Los Angeles Division
0973-2                                                Aldridge Pite, LLP                                   255 East Temple Street,
Case 2:18-bk-14159-VZ                                 4375 Jutland Drive, Suite 200                        Los Angeles, CA 90012-3332
Central District of California                        P.O. Box 17933
Los Angeles                                           San Diego, CA 92177-7921
Fri Jun 26 15:39:46 PDT 2020
(p)PORTFOLIO RECOVERY ASSOCIATES LLC                  Rushmore Loan Management Services                    Synchrony Bank
PO BOX 41067                                          PO Box 55004                                         c/o PRA Receivables Management, LLC
NORFOLK VA 23541-1067                                 Irvine, CA 92619-5004                                PO Box 41021
                                                                                                           Norfolk VA 23541-1021


Trustee Corps                                         U.S. Bank National Association                       United States Trustee (LA)
17100 Gillette Avenue                                 CO Rushmore Loan Management Services                 915 Wilshire Blvd, Suite 1850
Irvine, CA 92614-5603                                 P.O. Box 55004                                       Los Angeles, CA 90017-3560
                                                      Irvine CA 92619-5004


Marjorie Palumpon Arevalo                             Nancy K Curry (TR)                                   Scott Kosner
338 West 235th Street                                 1000 Wilshire Blvd., Suite 870                       Law Office of Tyson Takeuchi
Carson, CA 90745-5113                                 Los Angeles, CA 90017-2466                           1055 Wilshire Blvd
                                                                                                           Suite 850
                                                                                                           Los Angeles, CA 90017-2467



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC
c/o Capital One Bank, N.A.
POB 41067
Norfolk VA 23541




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                       End of Label Matrix
                                                      Mailable recipients    11
                                                      Bypassed recipients     1
                                                      Total                  12
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                         Main Document    Page 4 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                         Main Document    Page 5 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                         Main Document    Page 6 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                         Main Document    Page 7 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                         Main Document    Page 8 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                         Main Document    Page 9 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 10 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 11 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 12 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 13 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 14 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 15 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 16 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 17 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 18 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 19 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 20 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 21 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 22 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 23 of 30
          Case 2:18-bk-14159-VZ                   Doc 73
                                                      62 Filed 08/13/20
                                                               05/07/20 Entered 08/13/20
                                                                                 05/07/20 19:13:20
                                                                                          15:32:02                                     Desc
                                                  Main
                                                   MainDocument
                                                        Document Page
                                                                    Page24
                                                                         1 of 3
                                                                              30



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address


 Nancy Curry, Chapter 13 Trustee
 Masako Okuda (SBN 247925)
 1000 Wilshire Boulevard, Suite 870
 Los Angeles, CA 90017
 TEL: (213) 689-3014
 FAX: (213) 689-3055




 Chapter 13 Trustee

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:18-bk-14159-VZ
                                                                              CHAPTER: 13



 MARJORIE PALUMPON AREVALO,
                                                                                   TRUSTEE’S COMMENTS OR OBJECTION



                                                                                                      [No Hearing Required]
                                                              Debtor(s).


TRUSTEE’S COMMENTS ON OR OBJECTION TO:
    DEBTOR’S MOTION TO MODIFY PLAN OR SUSPEND PLAN PAYMENTS
    DEBTOR’S MOTION FOR AUTHORITY TO INCUR DEBT
    DEBTOR’S MOTION FOR AUTHORITY TO REFINANCE REAL PROPERTY
    DEBTOR’S MOTION FOR AUTHORITY TO SELL REAL PROPERTY
    OTHER:



The undersigned Chapter 13 trustee, having reviewed Debtor’s motion filed on 05/06/2020 as docket entry number
61     , recommends:


    APPROVAL




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1      F 3015-1.13.TRUSTEE.COMMENT.GENRL
        Case 2:18-bk-14159-VZ                   Doc 73
                                                    62 Filed 08/13/20
                                                             05/07/20 Entered 08/13/20
                                                                               05/07/20 19:13:20
                                                                                        15:32:02                                     Desc
                                                Main
                                                 MainDocument
                                                      Document Page
                                                                  Page25
                                                                       2 of 3
                                                                            30


    APPROVAL on the following conditions:

The plan payment has to be $1,880/mo for June 2020 - July 2023 to pay 100% of allowed unsecured claims.




        See attached sheet.


    DISAPPROVAL for the following reasons:




    See attached sheet.

    Set for hearing.




Date: 05/07/2020                                                                      /s/ Masako Okuda,             Attorney for Nancy Curry
                                                                                      Chapter 13 trustee




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2         F 3015-1.13.TRUSTEE.COMMENT.GENRL
        Case 2:18-bk-14159-VZ                   Doc 73
                                                    62 Filed 08/13/20
                                                             05/07/20 Entered 08/13/20
                                                                               05/07/20 19:13:20
                                                                                        15:32:02                                     Desc
                                                Main
                                                 MainDocument
                                                      Document Page
                                                                  Page26
                                                                       3 of 3
                                                                            30



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
  1000 WILSHIRE BLVD, SUITE 870
  LOS ANGELES, CA 90017
A true and correct copy of the foregoing document entitled: TRUSTEE’S COMMENTS OR OBJECTION: will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/07/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 Jenelle C Arnold ecfcacb@aldridgepite.com, jarnold@ecf.courtdrive.com Scott Kosner tyson@tysonfirm.com
 Katie M Parker ecfcacb@aldridgepite.com, KParker@ecf.courtdrive.com Valerie Smith claims@recoverycorp.com
 United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
 Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
                                                                    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 05/07/2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
Debtor - Marjorie Palumpon Arevalo
338 West 235th Street
Carson, CA 90745


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 05/07/2020 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 Honorable Vincent P. Zurzolo
 U.S. Bankruptcy Court
 Bin outside of Suite 1360
 255 E. Temple St, Los Angeles, CA 90012

                                                                                          Service information continued on attached page



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 05/07/2020                   Carlos Robles                                           /s/ Carlos Robles
 Date                         Printed Name                                                   Signature


         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 3         F 3015-1.13.TRUSTEE.COMMENT.GENRL
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 27 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 28 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 29 of 30
Case 2:18-bk-14159-VZ   Doc 73 Filed 08/13/20 Entered 08/13/20 19:13:20   Desc
                        Main Document    Page 30 of 30
